DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to method of stud welding or stud gluing, classified in B23K9/20.
II. Claims 12-14, drawn to apparatus for stud welding or stud gluing, classified in B23K9/095.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case the method of stud welding or stud gluing claimed, can be practiced by another and materially different apparatus or by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent matter;

The prior art applicable to one invention would not be applicable to another invention; and/or
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and /or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Leary, Michael on 11/17/2021 a provisional election was made without traverse to prosecute invention (I) method of stud welding or stud  1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “joining element” in claim 1. The Joining element is described to be an aluminum or steel stud 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 – 9 and 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schmitt et al. (US 2006/0131280 A1), here in after called Schmitt.
Regarding claim 1.  Schmitt discloses a method for joining a joining element onto a workpiece  in particular for stud welding or stud gluing (a method of welding with drawn-arc ignition, wherein a stud is welded to a workpiece, in particular to a piece of sheet metal. this method is also known as stud welding, (0002)), wherein the method comprises the steps: - providing the joining element and the workpiece (a first step in which a stud is supplied  to be welded to a welding surface of a workpiece, (0051, FIG.3)); - detecting a characteristic variable of one of the workpiece or the joining element (detection of the presence of contaminants/ coatings  or no contaminants /coatings on the surfaces of the stud or the workpiece (0032)); - evaluating the characteristic variable and classifying the characteristic variable into one of a first variable class or a second variable class (evaluating the thickness of the contaminant/coating  that is proportional to the resistance of the stud or the workpiece, by applying voltage and establishing pilot current if the contaminants or coating  exceed a certain threshold value classify  as cleaning is required and below a certain threshold value or no contaminants are present classify as no cleaning is required (0032)) ; and - performing a joining process, if the characteristic variable was classified into the first variable class (If no contaminants are present, which is manifested in a low arc voltage, skip the cleaning step and apply welding current , (0032)); or - performing a cleaning process on one of the workpiece or on the joining element and then performing a joining process after the cleaning process, if the characteristic variable was classified into the second variable class (if the thickness of the contaminants/coatings exceeds a certain threshold value, the cleaning step is performed., (0032)).  
Regarding claim 5, Schmitt discloses a method according to Claim 1, wherein the detecting step comprises one of the following detection processes: a contact resistance measurement, a measurement of the electrical conductivity, and a fluorescence measurement (the detecting step of whether contaminants/coatings are present on the surfaces comprises measurement of the electrical resistance or conductivity of the surfaces, (0032)).  
Regarding claim 6, Schmitt discloses method according to Claim 1, wherein the joining process is performed with one of standard joining parameters or with joining parameters which have been modified in relation to the standard joining parameters (the welding/joining process is performed after the cleaning is performed, if the thickness of the contaminants/coatings exceeds a certain threshold value (with standard joining parameters),  or the welding/joining process is carried out  skipping the cleaning, if no contaminants are present, which is manifested in a low arc voltage ( with modified joining parameters) , (0032)), and wherein the joining process performed after the cleaning process is performed using the standard joining parameters (the welding/joining process is performed after the cleaning is performed with standard joining parameters, (0032)) .  
Regarding claim 7, method according to Claim 6, wherein: - in the evaluating step if the characteristic variable is classified into the first variable class ( in the evaluating step 70 , If the arc voltage V exceeds the first threshold value T1, this is an indication that the contamination on the end face 46 and/or the welding surface of the workpiece 20 is great enough that it is necessary for the cleaning step 74 to precede the actual welding step (classifieds in to a first variable class), (0054, FIG. 3), then the characteristic variable in the first variable class is further sub-classified as being within a first value range or a second value range (then in th evaluating step 78, it is determined whether the arc voltage V has dropped below a second threshold value T2. Wherein the second threshold value T2 is in general greater than the first threshold value T1 and if Yes, then the conventional welding step W is performed ( sub-classified as being within a first value range (below T1) or a second value range (below T2), (0057, FIG 3)) and - in performing the joining process step, the joining process is performed using standard joining parameters, if the characteristic variable lies within the first value range, or the joining process is performed using modified joining parameters, if the characteristic variable lies within the second value range (in the welding step 72, the conventional welding step is performed , if the arc voltage drops below the second threshold value T2 by increasing the current I to the welding current (0057, FIG. 3)).  
Regarding claim 8, Schmitt discloses a method according to Claim 1, wherein the cleaning process is performed for a time period of a length from 0.1 seconds to 5 seconds (the duty cycle T (time period) of the cleaning process adjusted as a function of the boundary conditions of the alternating current wherein 5 milliseconds application of a negative current of 200 amps and then 30 milliseconds application of a positive current of 200 amps (about 0.035 second per period) (0061, 0063) and the cleaning process is repeated in arrange of two to ten times (0033),which yields a time period of 0.35 seconds)  
Regarding claim 9, Schmitt discloses a method according to Claim 1, wherein after the cleaning process the characteristic variable is detected again, and subsequently an evaluation of the characteristic variable is performed again, before the joining process is performed.  
 (after the cleaning step 76,  in step 78 evaluation of  whether the arc voltage V has dropped below a second threshold value T2 is performed and if yes, then the conventional welding step 72 is performed (0056, 0057 and  FIG. 3)). 
Regarding claim 11, Schmitt discloses a method according to Claim 6, wherein the step of performing the joining process, the joining parameters include whether the joining process includes a preceding arc cleaning process (the welding/joining process is performed after the cleaning is performed, if the thickness of the contaminants/coatings exceeds a certain threshold value (with standard joining parameters), (0032)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Miklos et al. (US 2009/0014422 A1), here in after called Miklos.
Regarding claim 2, 3 and 4, Schmitt discloses a method according to Claim 1. But,
Schmitt does not explicitly disclose that the cleaning process is performed using a cleaning medium (claim2), wherein the cleaning medium comprises a gas (claim 3) and wherein the cleaning medium comprises an ice jet (claim 4).  
	However, Miklos that teaches a method for welding workpieces (0002), also teaches a cleaning medium for the workpiece that is a cryogenic medium is in particular a mixture of carbon dioxide snow and compressed air (0028).
	This cleaning medium is particularly advantageous in rapidly cooling and solidifying liquid metal spatter formed during welding and preventing the metal spatter from adhering to the workpiece surface and contaminating the surfaces, resulting in a finishing of the workpieces being superfluous (0010).
	Therefore it would have been obvious for one of ordinary skill in the art to modify the cleaning process using a cleaning current disclosed by Schmitt to include a cryogenic cleaning medium in particular a mixture of carbon dioxide snow and compressed air in order to rapidly cool and solidify liquid metal spatter formed during welding and to prevent the .
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Darzi et al. (US 2009/0057373 a1), here in after called Darzi.
Regarding claim 10, Schmitt discloses a method according to Claim 1. But,
Schmitt does not explicitly teach that, after the joining process step, the method further includes a step of performing a supplementary cleaning process.  
	However, Darzi that teaches a welding process to attach together workpieces such as the sheet metal panels (0002), also teaches buffing and cleaning/removing any flash or other impurities after the weld joint is formed using a buffing wheel 68following the joining process comprising an abrasive wheel, or a cotton polishing wheel (0016, FIG.1)).
	The advantage of such step of supplemental cleaning is to make sure any impurity on the weld joint that is not removed during the original cleaning and welding process is removed before the next process of polishing or painting is done (0016).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the stud welding process of claim 1 disclosed by Schmitt to include a final supplemental cleaning step in order to make sure any impurity on the weld joint that is not removed during the original cleaning and welding process is removed as taught in Darzi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761